                Case 20-11548-CSS              Doc 1620        Filed 01/12/21        Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

In re:

EXTRACTION OIL & GAS, INC., et al.,1

                 Debtors.

                                                                  CIVIL ACTION NO. 20-cv-01411-CFC
GRAND MESA PIPELINE, LLC,

                 Appellant,

v.                                                                Bankruptcy Case No. 20-11548 (CSS)
                                                                  Bankruptcy BAP No. 20-43
EXTRACTION OIL & GAS, INC.,

                 Appellee.


                      JOINT STIPULATION OF VOLUNTARY DISMISSAL

         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,

pursuant to Federal Rule of Bankruptcy Procedure 8023, that the above-captioned bankruptcy

appeal be dismissed, with each party to bear its own costs and fees.2




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC (8170);
Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC (9353);
Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC (5624). The location
of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado 80202.
2
  On December 7, 2020, Grand Mesa filed a Joint Motion to Consolidate Bankruptcy Appeals and Conform Briefing
Schedules (the “Motion to Consolidate”) (D.E. 18), and on December 11, 2020, Grand Mesa filed a Joint Motion for
Certification of a Direct Appeal of Bankruptcy Court Orders (the “Motion for Certification”) (D.E. 21), both of which
remain pending before this Court as of the filing of this Voluntary Dismissal. In light of this Voluntary Dismissal,
Grand Mesa requests that the Court deny as moot the Motion to Consolidate and Motion for Certification as to Grand
Mesa. The other movant in the Motion to Consolidate and Motion for Certification, the Federal Energy Regulatory
Commission, is not a party to this Voluntary Dismissal, and, therefore, the Motion to Consolidate and Motion for
Certification remain pending as to that party.


                                                         1
            Case 20-11548-CSS        Doc 1620         Filed 01/12/21    Page 2 of 3




Dated: January 8, 2021


 By: /s/ Richard W. Riley                           By: /s/ Dennis A. Meloro
 Whiteford, Taylor & Preston LLC                    Dennis A. Meloro (DE Bar No. 4435)
 Marc R. Abrams (DE Bar No. 955)                    The Nemours Building
 Richard W. Riley (DE Bar No. 4052)                 1007 North Orange Street
 Stephen B. Gerald (DE Bar No. 5857)                Suite 1200
 The Renaissance Centre                             Wilmington, DE 19801
 405 North King Street, Suite 500                   Telephone: 302-661-7000
 Wilmington, Delaware 19801                         Facsimile: 302-661-7360
 Telephone: (302) 353-4144                          Email: melorod@gtlaw.com
 Facsimile: (302) 661-7950
 Email: mabrams@wtplaw.com                          -and-
         rriley@wtplaw.com
         sgerald@wtplaw.com                         Hal S. Shaftel (pro hac vice)
                                                    Daniel Friedman (pro hac vice)
 -and-                                              The MetLife Building
                                                    200 Park Avenue
 Kirkland & Ellis LLP                               New York, NY 10166
 Kirkland & Ellis International LLP                 Telephone: 212-801-9200
 George W. Hicks, Jr. (admitted pro hac vice)       Facsimile: 212-801-6400
 C. Harker Rhodes IV (admitted pro hac vice)        Email: shaftelh@gtlaw.com
 Andrew C. Lawrence (admitted pro hac vice)                friedmand@gtlaw.com
 1301 Pennsylvania Avenue, N.W.
 Washington, D.C. 20004                             Elliot H. Scherker (pro hac vice)
 Telephone (202) 879-5000                           Brigid F. Cech Samole (pro hac vice)
 Email: george.hicks@kirkland.com                   Katherine M. Clemente (pro hac vice)
        harker.rhodes@kirkland.com                  Greenberg Traurig, P.A.
        andrew.lawrence@kirkland.com                333 Southeast Second Avenue
                                                    Suite 4400
 -and-                                              Miami, FL 33131
                                                    Telephone: 305-579-0500
 Anna Rotman, P.C. (admitted pro hac vice)          Facsimile: 305-579-0717
 Jamie Alan Aycock (admitted pro hac vice)          Email: scherkere@gtlaw.com
 Kenneth Young (admitted pro hac vice)                      cechsamoleb@gtlaw.com
 609 Main Street                                            clementek@gtlaw.com
 Houston, TX 77002                                          miamiappellateservice@gtlaw.com
 Telephone: (713) 836-3600
 Facsimile: (713) 836-3601                          Counsel for Appellant,
 Email: anna.rotman@krikland.com                    Grand Mesa Pipeline, LLC
        jamie.aycock@kirkland.com
        kenneth.young@kirkland.com

 Counsel for Debtor-Appellee,
 Extraction Oil & Gas, Inc.



                                                2
         Case 20-11548-CSS   Doc 1620   Filed 01/12/21   Page 3 of 3




SO ORDERED:



Dated:                           _____________________________
                                 The Honorable Colm F. Connolly
                                 United States District Court Judge




                                   3
